 Case 18-66766-jwc                Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32                           Desc
                                   Exhibit Bank Statement Page 1 of 21




                                                                                                  Member #              5710
                                                                                                       Statement Period
                                                             Important Message to Members
                                                                                                   10/01/2018 - 10/31/2018
                                                             Click the link below to access the
                                                             digital copy of 2018 QTR 3            YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                          newsletter.                                      $.00
THE ARCHES THREADING LOUNGE                                  https://www.platinumfcu.org/
                                                                                                         YTD Interest
5002 N ROYAL ATLANTA DR STE M                                newsletter/2018Q3/mobile/
TUCKER, GA 30084-3050                                        index.html                                         $.00
                                                                                                        Page#: 1 of 20




RG -BUSINESS SHARES
DATE                                  AMOUNT          BALANCE                TRANSACTION DESCRIPTION
PREVIOUS BALANCE                                         20.00
NEW BALANCE                                              20.00



PAYROLL CHECKING ACCOUNT
ACCOUNT SUMMARY INFORMATION
     Statement Beginning Balance:                   -19.99           Statement Net Change:                       0.00
     Statement Ending Balance:                      -19.99
     DESCRIPTION          COUNT         DEBITS      CREDITS           DESCRIPTION         COUNT   DEBITS       CREDITS
     Cleared Items           71       29,842.21          0.00        ATM Transactions        0         0.00        0.00
     EFT Transactions        15        9,445.19     10,419.10        Voice Transactions      0         0.00        0.00
     Other Withdrawals        3           57.98          0.00        Other Deposits         66         0.00   28,926.28

                                                                 P.T.D              Y.T.D
                         Total Returned Item Fees                    28.00             392.00
                         Total Overdraft Fees                         0.00                0.00

DEPOSITS AND CREDITS
   DATE                               AMOUNT                        TRANSACTION DESCRIPTION
   Oct01                                258.83                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                        578.07                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                       1,380.20                 Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                        495.10                  Home Banking Transfer Deposit
                                                                Share Acct **998 - 10
   Oct02                                895.09                  Home Banking Transfer Deposit
                                                                Share Acct ****0 - 57
   Oct04                                170.43                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                        448.46                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
   Oct05                                 28.00                  Home Banking Transfer Deposit
                                                                Share Acct **037 - 10
   Oct09                                578.07                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                       1,380.20                 Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                       1,380.20                 Overdraft Protection Transfer
                                                                Share Acct **710 - 57
   Oct11                                675.59                  Home Banking Transfer Deposit
                                                                Share Acct ****0 - 57
   Oct12                               2,306.45                 ACH Transfer Deposit
                                         206.41                 Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                        207.91                  Overdraft Protection Transfer
                                                                Share Acct **710 - 57
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32            Desc
                           Exhibit Bank Statement Page 2 of 21




                                                                            Member #            5710
                                                                               Statement Period
                                                                            10/01/2018 - 10/31/2018
                                                                             YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                    $.00
THE ARCHES THREADING LOUNGE
                                                                                 YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                   $.00
                                                                                Page#: 2 of 20



PAYROLL CHECKING ACCOUNT
DEPOSITS AND CREDITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct12                          258.24    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  277.65    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  294.14    Overdraft Protection Transfer
                                            Share Acct **710 - 57
   Oct15                        1,468.54    ACH Transfer Deposit
                                  165.38    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  243.43    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  245.58    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  256.96    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  257.12    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  257.28    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  266.21    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  271.73    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  274.83    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  366.96    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  578.07    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.42    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.42    Overdraft Protection Transfer
                                            Share Acct **710 - 57
   Oct16                        2,046.16    DEPOSIT D
                                  290.49    Overdraft Protection Transfer
                                            Share Acct **710 - 57
   Oct17                        2,236.02    ACH Transfer Deposit
   Oct18                           54.93    ACH Transfer Deposit
                                  196.23    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  196.97    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  206.97    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  321.74    ACH Transfer Deposit
   Oct19                          244.42    Overdraft Protection Transfer
                                            Share Acct **710 - 57
   Oct22                          165.58    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  248.21    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  248.80    Overdraft Protection Transfer
                                            Share Acct **710 - 57
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32            Desc
                           Exhibit Bank Statement Page 3 of 21




                                                                            Member #            5710
                                                                               Statement Period
                                                                            10/01/2018 - 10/31/2018
                                                                             YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                    $.00
THE ARCHES THREADING LOUNGE
                                                                                 YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                   $.00
                                                                                Page#: 3 of 20



PAYROLL CHECKING ACCOUNT
DEPOSITS AND CREDITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct22                          323.58    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  578.07    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.43    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.43    Overdraft Protection Transfer
                                            Share Acct **710 - 57
   Oct24                        1,701.77    ACH Transfer Deposit
   Oct26                          266.09    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  284.03    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  304.37    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  306.86    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  312.94    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  379.67    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  323.21    ACH Transfer Deposit
                                  348.12    ACH Transfer Deposit
   Oct29                          171.92    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  188.33    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  197.81    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  207.10    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  222.13    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  225.36    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  244.89    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  249.81    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  255.72    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  257.07    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  275.82    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  277.10    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  578.07    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.42    Overdraft Protection Transfer
                                            Share Acct **710 - 57
                                  904.42    Overdraft Protection Transfer
                                            Share Acct **710 - 57
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32                                  Desc
                           Exhibit Bank Statement Page 4 of 21




                                                                                                 Member #              5710
                                                                                                    Statement Period
                                                                                                 10/01/2018 - 10/31/2018
                                                                                                  YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                                           $.00
THE ARCHES THREADING LOUNGE
                                                                                                        YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                                          $.00
                                                                                                        Page#: 4 of 20



PAYROLL CHECKING ACCOUNT
DEPOSITS AND CREDITS
   DATE                          AMOUNT                             TRANSACTION DESCRIPTION
   Oct30                           420.33                       Overdraft Protection Transfer
                                                                Share Acct **710 - 57
                                   432.70                       Overdraft Protection Transfer
                                                                Share Acct **710 - 57
   Oct31                         1,658.32                       ACH Transfer Deposit


CLEARED ITEMS THIS PERIOD         Note: An * indicates a skip in sequence

   Date     Item#       Amount               Date           Item#           Amount     Date     Item#        Amount
  Oct01     2260        238.84             Oct22            2327            323.58    Oct29     2371          277.10
  Oct04     2264*       448.46             Oct18            2328            196.97    Oct01     2372        1,380.20
  Oct04     2265        170.43             Oct15            2329            165.38    Oct02     2373        1,380.20
  Oct26     2279*       266.09             Oct15            2332*           257.12    Oct01     2374          578.07
  Oct16     2280        453.19             Oct15            2334*           271.73    Oct26     2375          348.12
  Oct22     2282*       248.80             Oct18            2338*           321.74    Oct29     2376          207.10
  Oct12     2283        294.14             Oct18            2340*           206.97    Oct26     2378*         304.37
  Oct15     2284        366.96             Oct26            2342*           312.94    Oct30     2380*         432.70
  Oct15     2295*       256.96             Oct16            2344*           426.20    Oct29     2381          222.13
  Oct12     2298*       277.65             Oct15            2345            266.21    Oct29     2384*         171.92
  Oct11     2302*       351.03             Oct22            2346            248.21    Oct29     2386*         225.36
  Oct12     2304*       206.41             Oct18            2347            196.23    Oct09     2391*       1,380.20
  Oct26     2306*       379.67             Oct19            2348            244.42    Oct09     2392        1,380.20
  Oct16     2308*       430.33             Oct29            2351*           255.72    Oct09     2393          578.07
  Oct22     2310*       165.58             Oct29            2353*           275.82    Oct15     2422*         904.42
  Oct12     2311        258.24             Oct26            2357*           323.21    Oct15     2423          904.42
  Oct15     2312        245.58             Oct29            2359*           188.33    Oct15     2424          578.07
  Oct15     2313        257.28             Oct26            2361*           306.86    Oct22     2428*         904.43
  Oct15     2315*       274.83             Oct30            2363*           420.33    Oct22     2429          904.43
  Oct11     2319*       324.56             Oct29            2364            257.07    Oct22     2430          578.07
  Oct12     2321*       207.91             Oct29            2366*           197.81    Oct29     2444*         904.42
  Oct26     2323*       284.03             Oct29            2367            244.89    Oct29     2445          904.42
  Oct16     2325*       429.70             Oct29            2369*           249.81    Oct29     2446          578.07
  Oct15     2326        243.43                              2370            578.07




WITHDRAWALS AND DEBITS
   DATE                          AMOUNT                              TRANSACTION DESCRIPTION
   Oct01                           -238.84                      Item# - 2260
                                   -578.07                      Item# - 2374
                                 -1,380.20                      Item# - 2372
   Oct02                             -9.99                      Late Deposit Fee
                                 -1,380.20                      Item# - 2373
   Oct04                           -170.43                      Item# - 2265
                                   -448.46                      Item# - 2264
                                    -28.00                      ACH RTN FEE
   Oct09                           -578.07                      Item# - 2393
                                 -1,380.20                      Item# - 2391
                                 -1,380.20                      Item# - 2392
   Oct11                           -324.56                      chk#2319 - 2319
                                   -351.03                      chk#2302 - 2302
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32          Desc
                           Exhibit Bank Statement Page 5 of 21




                                                                          Member #            5710
                                                                             Statement Period
                                                                          10/01/2018 - 10/31/2018
                                                                           YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                  $.00
THE ARCHES THREADING LOUNGE
                                                                               YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                 $.00
                                                                              Page#: 5 of 20



PAYROLL CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct12                        -2,306.45   IRS-USATAXPYMT
                                  -206.41   Item# - 2304
                                  -207.91   Item# - 2321
                                  -258.24   Item# - 2311
                                  -277.65   Item# - 2298
                                  -294.14   Item# - 2283
   Oct15                        -1,468.54   GEORGIA ITS TAX-GA TX PYMT
                                  -165.38   Item# - 2329
                                  -243.43   Item# - 2326
                                  -245.58   Item# - 2312
                                  -256.96   Item# - 2295
                                  -257.12   Item# - 2332
                                  -257.28   Item# - 2313
                                  -266.21   Item# - 2345
                                  -271.73   Item# - 2334
                                  -274.83   Item# - 2315
                                  -366.96   Item# - 2284
                                  -578.07   Item# - 2424
                                  -904.42   Item# - 2422
                                  -904.42   Item# - 2423
   Oct16                          -578.07   CHK # 2370 - 2370
                                  -426.20   Item# - 2344
                                  -429.70   Item# - 2325
                                  -430.33   Item# - 2308
                                  -453.19   Item# - 2280
   Oct17                        -2,255.18   IRS-USATAXPYMT
   Oct18                           -54.93   GA DEPT OF LABOR-UI TAX PMT
                                  -196.23   Item# - 2347
                                  -196.97   Item# - 2328
                                  -206.97   Item# - 2340
                                  -321.74   ACH Debit - 2338
                                            RAHIM KHIMANI-CHECK POST
   Oct19                          -244.42   Item# - 2348
   Oct22                          -165.58   Item# - 2310
                                  -248.21   Item# - 2346
                                  -248.80   Item# - 2282
                                  -323.58   Item# - 2327
                                  -578.07   Item# - 2430
                                  -904.43   Item# - 2428
                                  -904.43   Item# - 2429
   Oct24                        -1,701.77   IRS-USATAXPYMT
   Oct26                          -266.09   Item# - 2279
                                  -284.03   Item# - 2323
                                  -304.37   Item# - 2378
                                  -306.86   Item# - 2361
                                  -312.94   Item# - 2342
                                  -379.67   Item# - 2306
                                  -323.21   ACH Debit - 2357
                                            RAHIM KHIMANI-CHECK POST
                                 -348.12    ACH Debit - 2375
                                            RAHIM KHIMANI-CHECK POST
   Oct29                         -171.92    Item# - 2384
                                 -188.33    Item# - 2359
 Case 18-66766-jwc                Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32                           Desc
                                   Exhibit Bank Statement Page 6 of 21




                                                                                                   Member #             5710
                                                                                                      Statement Period
                                                                                                   10/01/2018 - 10/31/2018
                                                                                                    YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                                           $.00
THE ARCHES THREADING LOUNGE
                                                                                                        YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                                           $.00
                                                                                                       Page#: 6 of 20



PAYROLL CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                               AMOUNT                         TRANSACTION DESCRIPTION
   Oct29                                -197.81                  Item# - 2366
                                        -207.10                  Item# - 2376
                                        -222.13                  Item# - 2381
                                        -225.36                  Item# - 2386
                                        -244.89                  Item# - 2367
                                        -249.81                  Item# - 2369
                                        -255.72                  Item# - 2351
                                        -257.07                  Item# - 2364
                                        -275.82                  Item# - 2353
                                        -277.10                  Item# - 2371
                                        -578.07                  Item# - 2446
                                        -904.42                  Item# - 2444
                                        -904.42                  Item# - 2445
   Oct30                                -420.33                  Item# - 2363
                                        -432.70                  Item# - 2380
   Oct31                              -1,658.32                  IRS-USATAXPYMT
                                         -19.99                  Monthly Service Charge




BUSINESS CHECKING ACCOUNT
ACCOUNT SUMMARY INFORMATION
     Statement Beginning Balance:                 11,584.84           Statement Net Change:                 -5,059.57
     Statement Ending Balance:                     6,525.27
     DESCRIPTION          COUNT         DEBITS       CREDITS           DESCRIPTION         COUNT   DEBITS      CREDITS
     Cleared Items           14       27,123.46           0.00        ATM Transactions        0      0.00          0.00
     EFT Transactions       146       23,305.30      65,239.42        Voice Transactions      0      0.00          0.00
     Other Withdrawals       80       30,806.69           0.00        Other Deposits         10      0.00     10,936.46

                                                                  P.T.D              Y.T.D
                         Total Returned Item Fees                      0.00             252.00
                         Total Overdraft Fees                          0.00                0.00

DEPOSITS AND CREDITS
   DATE                               AMOUNT                        TRANSACTION DESCRIPTION
   Oct01                                 45.00                   FRST BK MRCH SVC-DEPOSIT
                                         46.00                   FRST BK MRCH SVC-DEPOSIT
                                        232.80                   FRST BK MRCH SVC-DEPOSIT
                                        521.40                   FRST BK MRCH SVC-DEPOSIT
                                        648.80                   FRST BK MRCH SVC-DEPOSIT
                                        666.14                   FRST BK MRCH SVC-DEPOSIT
                                        752.84                   FRST BK MRCH SVC-DEPOSIT
                                        874.79                   FRST BK MRCH SVC-DEPOSIT
                                      1,009.60                   FRST BK MRCH SVC-DEPOSIT
                                      1,197.89                   FRST BK MRCH SVC-DEPOSIT
                                      1,448.63                   FRST BK MRCH SVC-DEPOSIT
                                        880.00                   DEPOSIT D
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32            Desc
                           Exhibit Bank Statement Page 7 of 21




                                                                            Member #            5710
                                                                               Statement Period
                                                                            10/01/2018 - 10/31/2018
                                                                             YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                    $.00
THE ARCHES THREADING LOUNGE
                                                                                 YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                   $.00
                                                                                Page#: 7 of 20



BUSINESS CHECKING ACCOUNT
DEPOSITS AND CREDITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct01                          558.00    DEPOSIT D
                                1,900.00    Home Banking Transfer Deposit
                                            Share Acct **037 - 10
   Oct02                          271.80    FRST BK MRCH SVC-DEPOSIT
                                  508.00    FRST BK MRCH SVC-DEPOSIT
                                  518.40    FRST BK MRCH SVC-DEPOSIT
   Oct03                          195.68    Groupon Merchant-PAYMENTS
                                1,200.00    DEPOSIT D
   Oct04                          391.40    FRST BK MRCH SVC-DEPOSIT
                                  412.00    FRST BK MRCH SVC-DEPOSIT
                                  540.80    FRST BK MRCH SVC-DEPOSIT
                                1,000.00    DEPOSIT D
   Oct05                          334.60    FRST BK MRCH SVC-DEPOSIT
                                  404.80    FRST BK MRCH SVC-DEPOSIT
                                  510.60    FRST BK MRCH SVC-DEPOSIT
                                   55.53    Home Banking Transfer Deposit
                                            Share Acct **037 - 10
                                1,398.00    DEPOSIT D
                                2,000.00    DEPOSIT D
   Oct09                           33.00    FRST BK MRCH SVC-DEPOSIT
                                  399.20    FRST BK MRCH SVC-DEPOSIT
                                  434.40    FRST BK MRCH SVC-DEPOSIT
                                  494.10    FRST BK MRCH SVC-DEPOSIT
                                  497.60    FRST BK MRCH SVC-DEPOSIT
                                  513.72    FRST BK MRCH SVC-DEPOSIT
                                  651.60    FRST BK MRCH SVC-DEPOSIT
                                  794.60    FRST BK MRCH SVC-DEPOSIT
                                  814.80    FRST BK MRCH SVC-DEPOSIT
                                  935.60    FRST BK MRCH SVC-DEPOSIT
                                1,193.60    FRST BK MRCH SVC-DEPOSIT
                                1,245.61    FRST BK MRCH SVC-DEPOSIT
                                1,375.00    FRST BK MRCH SVC-DEPOSIT
   Oct10                          325.00    FRST BK MRCH SVC-DEPOSIT
                                  477.69    FRST BK MRCH SVC-DEPOSIT
                                  586.20    FRST BK MRCH SVC-DEPOSIT
   Oct11                          292.60    FRST BK MRCH SVC-DEPOSIT
                                  312.00    FRST BK MRCH SVC-DEPOSIT
                                  613.80    FRST BK MRCH SVC-DEPOSIT
   Oct12                            0.10    FRST BK MRCH SVC-DEPOSIT
                                  303.60    FRST BK MRCH SVC-DEPOSIT
                                  370.60    FRST BK MRCH SVC-DEPOSIT
                                  464.08    FRST BK MRCH SVC-DEPOSIT
   Oct15                           55.20    FRST BK MRCH SVC-DEPOSIT
                                  490.00    FRST BK MRCH SVC-DEPOSIT
                                  665.40    FRST BK MRCH SVC-DEPOSIT
                                  794.20    FRST BK MRCH SVC-DEPOSIT
                                  810.95    FRST BK MRCH SVC-DEPOSIT
                                  811.80    FRST BK MRCH SVC-DEPOSIT
                                  923.88    FRST BK MRCH SVC-DEPOSIT
                                1,087.76    FRST BK MRCH SVC-DEPOSIT
                                1,122.40    FRST BK MRCH SVC-DEPOSIT
                                1,153.79    FRST BK MRCH SVC-DEPOSIT
   Oct16                          441.76    FRST BK MRCH SVC-DEPOSIT
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32             Desc
                           Exhibit Bank Statement Page 8 of 21




                                                                             Member #            5710
                                                                                Statement Period
                                                                             10/01/2018 - 10/31/2018
                                                                              YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                     $.00
THE ARCHES THREADING LOUNGE
                                                                                  YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                    $.00
                                                                                 Page#: 8 of 20



BUSINESS CHECKING ACCOUNT
DEPOSITS AND CREDITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct16                          506.78    FRST BK MRCH SVC-DEPOSIT
                                  658.55    FRST BK MRCH SVC-DEPOSIT
   Oct17                          293.60    FRST BK MRCH SVC-DEPOSIT
                                  317.60    FRST BK MRCH SVC-DEPOSIT
                                  386.80    FRST BK MRCH SVC-DEPOSIT
   Oct18                          205.60    FRST BK MRCH SVC-DEPOSIT
                                  270.70    Groupon Merchant-PAYMENTS
                                  305.50    FRST BK MRCH SVC-DEPOSIT
                                  568.40    FRST BK MRCH SVC-DEPOSIT
   Oct19                          258.60    FRST BK MRCH SVC-DEPOSIT
                                  278.40    FRST BK MRCH SVC-DEPOSIT
                                  525.90    FRST BK MRCH SVC-DEPOSIT
   Oct22                          535.20    FRST BK MRCH SVC-DEPOSIT
                                  627.93    FRST BK MRCH SVC-DEPOSIT
                                  692.60    FRST BK MRCH SVC-DEPOSIT
                                  753.40    FRST BK MRCH SVC-DEPOSIT
                                  862.40    FRST BK MRCH SVC-DEPOSIT
                                  885.80    FRST BK MRCH SVC-DEPOSIT
                                  956.40    FRST BK MRCH SVC-DEPOSIT
                                1,105.20    FRST BK MRCH SVC-DEPOSIT
                                1,209.30    FRST BK MRCH SVC-DEPOSIT
   Oct23                          318.40    FRST BK MRCH SVC-DEPOSIT
                                  697.30    FRST BK MRCH SVC-DEPOSIT
                                5,937.69    FRST BK MRCH SVC-DEPOSIT
   Oct24                          296.80    FRST BK MRCH SVC-DEPOSIT
                                  333.40    FRST BK MRCH SVC-DEPOSIT
                                  340.40    FRST BK MRCH SVC-DEPOSIT
   Oct25                          281.90    FRST BK MRCH SVC-DEPOSIT
                                  318.80    FRST BK MRCH SVC-DEPOSIT
                                  531.60    FRST BK MRCH SVC-DEPOSIT
   Oct26                          439.60    FRST BK MRCH SVC-DEPOSIT
                                  504.00    FRST BK MRCH SVC-DEPOSIT
                                  576.70    FRST BK MRCH SVC-DEPOSIT
   Oct29                          368.00    FRST BK MRCH SVC-DEPOSIT
                                  587.20    FRST BK MRCH SVC-DEPOSIT
                                  597.40    FRST BK MRCH SVC-DEPOSIT
                                  649.10    FRST BK MRCH SVC-DEPOSIT
                                  767.20    FRST BK MRCH SVC-DEPOSIT
                                  773.80    FRST BK MRCH SVC-DEPOSIT
                                  926.65    FRST BK MRCH SVC-DEPOSIT
                                  943.60    FRST BK MRCH SVC-DEPOSIT
                                1,045.97    FRST BK MRCH SVC-DEPOSIT
                                1,028.00    REVERSE NIZARI ACH DBT AS PMNT
   Oct30                          382.44    FRST BK MRCH SVC-DEPOSIT
                                  592.60    FRST BK MRCH SVC-DEPOSIT
                                  663.80    FRST BK MRCH SVC-DEPOSIT
                                  916.93    reverse NIZARI PFCU ach debit
   Oct31                          350.40    FRST BK MRCH SVC-DEPOSIT
                                  384.40    FRST BK MRCH SVC-DEPOSIT
                                  408.00    FRST BK MRCH SVC-DEPOSIT
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32                                     Desc
                           Exhibit Bank Statement Page 9 of 21




                                                                                                    Member #              5710
                                                                                                       Statement Period
                                                                                                    10/01/2018 - 10/31/2018
                                                                                                     YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                                              $.00
THE ARCHES THREADING LOUNGE
                                                                                                           YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                                             $.00
                                                                                                           Page#: 9 of 20



BUSINESS CHECKING ACCOUNT
CLEARED ITEMS THIS PERIOD           Note: An * indicates a skip in sequence

   Date     Item#       Amount                 Date           Item#             Amount    Date     Item#        Amount
  Oct02     1922          50.00              Oct01            1927            11,634.84   Oct10    1932          155.00
  Oct02     1923       1,000.00              Oct04            1928                50.00   Oct18    1933           50.00
  Oct02     1924       1,000.00              Oct04            1929               280.00   Oct23    1934           50.00
  Oct02     1925       1,000.00              Oct05            1930             4,723.55   Oct31    4112*       4,900.00
  Oct09     1926       2,175.07              Oct12            1931                50.00




WITHDRAWALS AND DEBITS
   DATE                            AMOUNT                               TRANSACTION DESCRIPTION
   Oct01                            -450.00                       Transfer Distribution from Sha
                                                                  Loan Acct **037 - 3
                                  -11,634.84                      Item# - 1927
                                       -9.99                      Late Deposit Fee
                                     -499.38                      IPFS866-412-2563-IPFSPMTNYA
                                     -605.50                      IPFS866-412-2563-IPFSPMTNYA
                                     -916.93                      NIZARI PFCU-CASH TRANS
                                   -1,000.00                      CHASE CREDIT CRD-EPAY
                                   -1,000.00                      DISCOVER-E-PAYMENT
                                   -1,000.00                      CAPITAL ONE-MOBILE PMT
                                     -258.83                      Share Draft Trsfr to Overdraft
                                                                  Share Acct **710 - 52
                                    -578.07                       Share Draft Trsfr to Overdraft
                                                                  Share Acct **710 - 52
                                   -1,380.20                      Share Draft Trsfr to Overdraft
                                                                  Share Acct **710 - 52
   Oct02                            -895.09                       Home Banking Transfer Withdraw
                                                                  Share Acct ****0 - 52
                                   -1,000.00                      Item# - 1923
                                   -1,000.00                      Item# - 1924
                                   -1,000.00                      Item# - 1925
                                     -142.41                      LENDMARK FINANCI-TRANS PMT
                                      -50.00                      Item# - 1922
   Oct03                           -1,586.51                      COMENITY PAY UR-WEB PYMT
                                       -9.99                      LATE FEE
   Oct04                              -53.99                      FRST BK MRCH SVC-DEPOSIT
                                      -75.17                      FRST BK MRCH SVC-DEPOSIT
                                      -75.55                      FRST BK MRCH SVC-DEPOSIT
                                     -304.35                      FRST BK MRCH SVC-DEPOSIT
                                     -365.96                      FRST BK MRCH SVC-DEPOSIT
                                     -464.42                      FRST BK MRCH SVC-DEPOSIT
                                     -170.43                      Share Draft Trsfr to Overdraft
                                                                  Share Acct **710 - 52
                                    -280.00                       Item# - 1929
                                    -448.46                       Share Draft Trsfr to Overdraft
                                                                  Share Acct **710 - 52
                                       -9.99                      Late Deposit Fee
                                      -29.97                      late fees
                                      -50.00                      Item# - 1928
   Oct05                               -9.99                      Late Deposit Fee
                                   -4,723.55                      Item# - 1930
   Oct09                               -9.99                      Late Deposit Fee
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32             Desc
                          Exhibit Bank Statement Page 10 of 21




                                                                             Member #            5710
                                                                                Statement Period
                                                                             10/01/2018 - 10/31/2018
                                                                              YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                     $.00
THE ARCHES THREADING LOUNGE
                                                                                  YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                    $.00
                                                                                 Page#: 10 of 20



BUSINESS CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct09                        -2,175.07   Item# - 1926
                                   -64.13   FDGL-LEASE PYMT
                                -1,000.00   CAPITAL ONE-CRCARDPMT
                                  -578.07   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                -1,380.20   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                -1,380.20   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct10                          -52.94    FDGL-LEASE PYMT
                                  -52.94    FDGL-LEASE PYMT
                                  -53.44    FDGL-LEASE PYMT
                                  -53.44    FDGL-LEASE PYMT
                                  -53.94    FDGL-LEASE PYMT
                                  -54.39    FDGL-LEASE PYMT
                                  -98.35    FDGL-LEASE PYMT
                                 -155.00    Item# - 1932
   Oct11                         -675.59    Home Banking Transfer Withdraw
                                            Share Acct ****0 - 52
   Oct12                        -2,306.45   ACH Transfer to Overdraft
                                  -206.41   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -207.91    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -258.24    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -277.65    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -294.14    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                  -50.00    Item# - 1931
   Oct15                         -744.91    Transfer Distribution from Sha
                                            Loan Acct **714 - 3
                                   -20.00   NIZARI ACH DEBIT STOPPED
                                -1,468.54   ACH Transfer to Overdraft
                                  -165.38   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -243.43    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -245.58    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -256.96    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -257.12    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -257.28    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -266.21    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -271.73    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -274.83    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32             Desc
                          Exhibit Bank Statement Page 11 of 21




                                                                             Member #            5710
                                                                                Statement Period
                                                                             10/01/2018 - 10/31/2018
                                                                              YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                     $.00
THE ARCHES THREADING LOUNGE
                                                                                  YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                    $.00
                                                                                 Page#: 11 of 20



BUSINESS CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
   Oct15                         -366.96    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -578.07    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.42    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.42    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct16                         -290.49    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct17                           -20.00   FDGL ACH PAYMENT STOPPED
                                -2,236.02   ACH Transfer to Overdraft
   Oct18                           -54.93   ACH Transfer to Overdraft
                                  -196.23   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -196.97    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -206.97    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                  -50.00    Item# - 1933
                                 -321.74    ACH Transfer to Overdraft
   Oct19                          -60.84    AMAZON.COM SERVI-INTERNET
                                 -244.42    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct22                          -59.78    FDGL-LEASE PYMT
                                 -156.00    CHASE CREDIT CRD-AUTOPAY
                                 -300.00    VISA-PAYMENT
                                 -165.58    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -248.21    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -248.80    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -323.58    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -578.07    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.43    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.43    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct23                           -50.00   Item# - 1934
   Oct24                        -1,701.77   ACH Transfer to Overdraft
                                   -98.46   GEORGIA ITS TAX-GA TX PYMT
                                -1,111.89   Loan payment
                                            Loan Acct **714 - 2
   Oct25                          -61.99    AMAZON.COM SERVI-INTERNET
   Oct26                          -71.58    Krishnan Company-BILLANDPAY
                                 -266.09    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -284.03    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -304.37    Share Draft Trsfr to Overdraft
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32             Desc
                          Exhibit Bank Statement Page 12 of 21




                                                                             Member #            5710
                                                                                Statement Period
                                                                             10/01/2018 - 10/31/2018
                                                                              YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                     $.00
THE ARCHES THREADING LOUNGE
                                                                                  YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                    $.00
                                                                                 Page#: 12 of 20



BUSINESS CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
                                            Share Acct **710 - 52
   Oct26                         -306.86    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -312.94    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -379.67    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                  -323.21   ACH Transfer to Overdraft
                                  -348.12   ACH Transfer to Overdraft
   Oct29                           -20.00   ACH FOR NIZARI PFCU $1028.00
                                   -20.00   ACH FOR HIS HIGHNESS P EFT GIF
                                -1,028.00   NIZARI PFCU-CASH TRANS
                                  -171.92   Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -188.33    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -197.81    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -207.10    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -222.13    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -225.36    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -244.89    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -249.81    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -255.72    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -257.07    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -275.82    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -277.10    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -578.07    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.42    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -904.42    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
   Oct30                         -791.07    Transfer Distribution from Sha
                                            Loan Acct **996 - 5
                                -1,111.89   Transfer Distribution from Sha
                                            Loan Acct **714 - 2
                                 -916.93    NIZARI PFCU-CASH TRANS
                                 -420.33    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                 -432.70    Share Draft Trsfr to Overdraft
                                            Share Acct **710 - 52
                                   -20.00   Stop Payment Fee
   Oct31                        -4,900.00   Cashier's Check - 4112
 Case 18-66766-jwc        Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32          Desc
                          Exhibit Bank Statement Page 13 of 21




                                                                          Member #            5710
                                                                             Statement Period
                                                                          10/01/2018 - 10/31/2018
                                                                           YTD Taxable Dividends
BEAUTIFUL BROWS LLC                                                                  $.00
THE ARCHES THREADING LOUNGE
                                                                               YTD Interest
5002 N ROYAL ATLANTA DR STE M
TUCKER, GA 30084-3050                                                                 $.00
                                                                              Page#: 13 of 20



BUSINESS CHECKING ACCOUNT
WITHDRAWALS AND DEBITS
   DATE                         AMOUNT          TRANSACTION DESCRIPTION
                                    -5.00   Cashier Ck Fee
   Oct31                        -1,658.32   ACH Transfer to Overdraft
                                  -256.03   CONSTELLATIONPWR-UTIL-PMNTS
                                  -302.85   BROADVIEW NETWOR-8002762384
                                   -59.99   Monthly Service Charge
 Case 18-66766-jwc    Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                      Exhibit Bank Statement Page 14 of 21



                                                                          Page#: 14 of 20
1922        $50.00        10/2/2018              1928         $50.00          10/4/2018




1923      $1,000.00       10/1/2018              1929        $280.00          10/3/2018




1924      $1,000.00       10/1/2018              1930       $4,723.55         10/4/2018




1925      $1,000.00       10/1/2018              1931         $50.00         10/12/2018




1926      $2,175.07       10/5/2018              1932        $155.00         10/10/2018




1927     $11,634.84       9/28/2018              1933         $50.00         10/18/2018
 Case 18-66766-jwc   Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                     Exhibit Bank Statement Page 15 of 21



                                                                         Page#: 15 of 20
1934        $50.00       10/23/2018             2282        $248.80         10/22/2018




2260       $238.84        10/1/2018             2283        $294.14         10/12/2018




2264       $448.46        10/3/2018             2284        $366.96         10/15/2018




2265       $170.43        10/3/2018             2295        $256.96         10/15/2018




2279       $266.09       10/26/2018             2298        $277.65         10/12/2018




2280       $453.19       10/16/2018             2302        $351.03         10/11/2018
 Case 18-66766-jwc   Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                     Exhibit Bank Statement Page 16 of 21



                                                                         Page#: 16 of 20
2304       $206.41       10/12/2018             2313        $257.28         10/15/2018




2306       $379.67       10/26/2018             2315        $274.83         10/15/2018




2308       $430.33       10/16/2018             2319        $324.56         10/11/2018




2310       $165.58       10/22/2018             2321        $207.91         10/12/2018




2311       $258.24       10/12/2018             2323        $284.03         10/26/2018




2312       $245.58       10/15/2018             2325        $429.70         10/16/2018
 Case 18-66766-jwc   Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                     Exhibit Bank Statement Page 17 of 21



                                                                         Page#: 17 of 20
2326       $243.43       10/15/2018             2338        $321.74         10/18/2018




2327       $323.58       10/22/2018             2340        $206.97         10/18/2018




2328       $196.97       10/18/2018             2342        $312.94         10/26/2018




2329       $165.38       10/15/2018             2344        $426.20         10/16/2018




2332       $257.12       10/15/2018             2345        $266.21         10/15/2018




2334       $271.73       10/15/2018             2346        $248.21         10/22/2018
 Case 18-66766-jwc   Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                     Exhibit Bank Statement Page 18 of 21



                                                                         Page#: 18 of 20
2347       $196.23       10/18/2018             2361        $306.86         10/26/2018




2348       $244.42       10/19/2018             2363        $420.33         10/30/2018




2351       $255.72       10/29/2018             2364        $257.07         10/29/2018




2353       $275.82       10/29/2018             2366        $197.81         10/29/2018




2357       $323.21       10/26/2018             2367        $244.89         10/29/2018




2359       $188.33       10/29/2018             2369        $249.81         10/29/2018
 Case 18-66766-jwc    Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                      Exhibit Bank Statement Page 19 of 21



                                                                          Page#: 19 of 20
2370       $578.07        10/16/2018             2376        $207.10         10/29/2018




2371       $277.10        10/29/2018             2378        $304.37         10/26/2018




2372      $1,380.20        10/1/2018             2380        $432.70         10/30/2018




2373      $1,380.20        10/1/2018             2381        $222.13         10/29/2018




2374       $578.07         10/1/2018             2384        $171.92         10/29/2018




2375       $348.12        10/26/2018             2386        $225.36         10/29/2018
 Case 18-66766-jwc    Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32    Desc
                      Exhibit Bank Statement Page 20 of 21



                                                                          Page#: 20 of 20
2391      $1,380.20        10/9/2018             2428        $904.43         10/22/2018




2392      $1,380.20        10/9/2018             2429        $904.43         10/22/2018




2393       $578.07         10/9/2018             2430        $578.07         10/22/2018




2422       $904.42        10/15/2018             2444        $904.42         10/29/2018




2423       $904.42        10/15/2018             2445        $904.42         10/29/2018




2424       $578.07        10/15/2018             2446        $578.07         10/29/2018
              Case 18-66766-jwc                               Doc 45-1 Filed 11/20/18 Entered 11/20/18 17:40:32                                                      Desc
                                                              Exhibit Bank   Statement
                                                                       4794 Lawrenceville      Page 21 of 21
                                                                                          Hwy NW
                                                                                 Lilburn, GA 30047                                               Reconciliation
                                                                                 Phone: 404-297-9797
                                                                                 www.PlatinumFCU.org
                                                                                                                                                  of Account

       SHARE DRAFT RECONCILEMENT                             •••             THIS FORM IS PROVIDED TO ASSIST YOU IN BALANCING YOUR DRAFT ACCOUNT

   LIST DRAFTS OUTSTANDING NOT CHARGED TO YOUR DRAFT ACCOUNT                                                                                  PERIOD ENDING
 DRAFT NUMBER                 AMOUNT                    DRAFT NUMBER                  AMOUNT                                                                                  20
                                                                                                                      1. SUBTRACT FROM YOUR DRAFT REGISTER ANY CHARGES LISTED
                                                                                                                         ON THIS DRAFT STATEMENT WHICH YOU HAVE NOT PREVIOUSLY
                                                                                                                         DEDUCTED FROM YOUR BALANCE. ALSO, ADD ANY DIVIDEND.

                                                                                                                      2. ENTER DRAFT BALANCE SHOWN
                                                                                                                         ON THIS STATEMENT HERE.
                                                                                                                                                                 $

                                                                                                                                                                 $


                                                                                                                                                       }
                                                                                                                                                             +
                                                                                                                      3. ENTER DEPOSITS
                                                                                                                         MADE LATER THAN
                                                                                                                         THE ENDING DATE OF                  + $
                                                                                                                         THIS STATEMENT.


                                                                                                                                                             + $
                                                                                                                                                 TOTAL
                                                                                                                                                (2 PLUS 3)       $
                                                                                                                      4. IN YOUR DRAFT REGISTER, CHECK OFF
                                                                                                                         ALL DRAFTS PAID AND, IN AREA PROVIDED
                                                                                                                         AT LEFT, LIST NUMBERS AND AMOUNTS OF
                                                                                                                         ALL UNPAID DRAFTS.

                                                                                                                      5. SUBTRACT TOTAL DRAFTS
                                                                                                                         OUTSTANDING.                     {—     $
                                                                                                                      6. THIS AMOUNT SHOULD EQUAL YOUR
                                                        TOTAL                    ➤                                       DRAFT REGISTER BALANCE.                 $


                                                            IF YOU DO NOT BALANCE
                                      Verify additions and subtractions - Above and in your Draft Register.
                 Compare the dollar amounts of Drafts listed on this statement with the Draft amounts listed in your Draft Register.
              Compare the dollar amount of Deposits listed on this statement with the Deposit Amounts recorded in your Draft Register.


IN CASE OF ERRORS OR QUESTIONS ABOUT                                                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
YOUR STATEMENT                                                                        Telephone us at 404-297-9797 or
Send your inquiry in writing on a separate sheet of paper                             Write us at 4794 Lawrenceville Hwy NW, Lilburn, GA 30047 as soon as you can, if you think
so that the Credit Union receives it within 60 days after the                         your statement or receipt is wrong or if you need more information about a transfer on the
statement was mailed to you.                                                          statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST
Your written inquiry must include:                                                    statement on which the error or problem appeared.
     • Your name and account number                                                       (1) Tell us your name and account number (if any).
     • A description of the error and why (to the extent you                              (2) Describe the error or the transfer you are unsure about, and explain as clearly as you
        can explain) you believe it is an error; and                                          can why you believe it is an error or why you need more information.
     • The dollar amount of the suspected error.                                          (3) Tell us the dollar amount of the suspected error.
If you authorized the Credit Union to automatically pay your                          If you tell us orally, we may require that you send us your complaint or question in writing
loan from your share account, you can stop or reverse payment                         within 10 business days.
on any amount you think is wrong by mailing your notice so                            We will determine whether an error occurred within 10 business days (5 business days for
that the Credit Union receives it within 16 days after the bill                       ATM/Check Card point-of-sale transactions and 20 business days if the transfer involved a
was sent to you.                                                                      new account) after we hear from you and will correct any error promptly. If we need more time,
You remain obligated to pay the parts of your bill not in dispute,                    however, we may take up to 45 days (90 days if the transfer involved a new account, a point-
but you do not have to pay any amount in dispute during the                           of-sale transaction, or a foreign-initiated transfer) to investigate your complaint or question. If
time the Credit Union is resolving the dispute. During that                           we decide to do this, we will credit your account within 10 business days (5 business days for
same time, the Credit Union may not take any action to collect                        ATM/Check Card point-of-sale transactions and 20 business days if the transfer involved a new
disputed amounts or report disputed amounts as delinquent.                            account) for the amount you think is in error, so that you will have the use of the money during
                                                                                      the time it takes us to complete our investigation. If we ask you to put your complaint or question
This is a summary of your rights. A full statement of your rights
                                                                                      in writing and we do not receive it within 10 business days, we may not credit your account.
and the Credit Union’s responsibilities under the Federal Fair
                                                                                      Your account is considered a new account for the first 30 days after the first deposit is made,
Credit Billing Act will be sent to you both upon request and
                                                                                      unless each of you already has an established account with us before this account is opened.
in response to a billing error notice.
                                                                                      We will tell you the results within three business days after completing our investigation. If we
                           Your savings federally insured to at least $250,000        decide that there was no error, we will send you a written explanation.
                                 and backed by the full faith and credit
                                   of the United States Government                    You may ask for copies of the documents that we used in our investigation.


                                 National Credit Union Administration,
                                      a U.S. Government Agency
